Citation Nr: 0835459	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.  He died in June 2004.  The appellant is claiming 
Department of Veterans Affairs (VA) benefits as the veteran's 
widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the VA.  A notice of disagreement was 
received in January 2005, a statement of the case was issued 
in April 2005 and a substantive appeal was received in April 
2005. 


FINDINGS OF FACT

1.  The veteran died in June 2004.  A death certificate lists 
the immediate cause of death as cardiac tamponade, which was 
due to or as a consequence of acute and chronic myocardial 
infarction.   

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in a September 
2004 VCAA letter, the appellant was informed of the 
information and evidence necessary to substantiate her claim, 
specifically including an explanation of the evidence and 
information required to substantiate the issue of DIC as 
required by Hupp.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim. 

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
the September 2004 VCAA notice prior to the December 2004 
rating decision.  Thus, the requirements set forth in 
Pelegrini have been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of cause of the veteran's death, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the issue on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and post service treatment records.  
The Board concludes that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.  

In Delarosa v. Peake, No. 2007- 7108 (Fed. Cir. Jan. 31, 
2008), the Federal Circuit held that VA's duty to obtain a 
medical opinion under 38 U.S.C. § 5103A(d) does not apply to 
a DIC claim, as the applicability of this provision is 
explicitly limited to claims for disability compensation.  
Moreover, the Board notes that 38 U.S.C.  § 5103A(a) does not 
always require VA to assist the claimant in obtaining a 
medical opinion or examination.  Under § 5103A(a), VA only 
needs to make reasonable efforts to assist a claimant in 
obtaining a medical opinion when such opinion is "necessary 
to substantiate the claimant's claim for a benefit."  Here, 
as will be discussed in greater detail below, the Board finds 
that there is no evidence that the veteran's heart disability 
had its onset in service or within one year of service 
discharge and there is no competent evidence suggesting a 
link between the veteran's heart disability and his active 
service.  Moreover, there is no medical evidence of record 
showing a link between any other disability to service or the 
cause of death.  Thus, notwithstanding the fact that VA had 
no obligation to obtain a medical opinion, the Board finds 
there was no basis to obtain one.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for cause of the 
veteran's death.  Specifically, it appears that the 
appellant's contention is that her husband's heart attack, 
which lead to his death, was due to his post-traumatic stress 
disorder (PTSD), gastroesophageal reflux disease (GERD) and 
rheumatoid arthritis that allegedly manifested in service.  
The appellant also asserted that the veteran's GERD and 
rheumatoid arthritis were due to dioxin or herbicide exposure 
while the veteran was stationed in Vietnam.  The appellant's 
substantive appeal also refers to a nicotine habit. 

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R.  §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in June 2004.  The death certificate lists 
the cause of death as cardiac tamponade due to or as a 
consequence of acute and chronic myocardial infarction.  

Service treatment records are silent with respect to any 
heart disabilities that caused the veteran's death.  Further, 
there was no evidence of PTSD, GERD or rheumatoid arthritis 
in service.   Significantly, a March 1970 service examination 
prior to discharge showed that the veteran's heart was 
evaluated as clinically normal.  Further, in his attached 
medical history, the veteran expressly denied heart trouble, 
palpation or pounding of the heart and pain and pressure in 
the chest.  The service examination also indicated that the 
veteran's abdomen and viscera, upper and lower extremities, 
and psychiatric system were evaluated as clinically normal.  
Again, the veteran's medical history was silent with respect 
to any of these problems.  

Post service private treatment records have been reviewed.  
In sum, a January 1972 treatment record showed that the 
veteran complained of worsening epigastric pain.  A June 1987 
upper GI series showed an impression of gastroesophageal 
reflux disease.  Further, an October 1993 private record 
showed that for the past six months, the veteran had the 
onset of aching and numbness in both hands.  The impression 
was inflammatory tenosynovitis.  Follow up treatment records 
showed an assessment of rheumatoid arthritis.  Significantly, 
a May 2001 private treatment records showed that there was no 
past medical history of heart disease.   Treatment record are 
silent with respect to any diagnosis or treatment for PTSD.  
Significantly, these records do no link the veteran's cause 
of death to service.  

The Board notes that an October 2002 rating decision denied 
service connection for osteoarthritis, peptic ulcers, PTSD 
and rheumatoid arthritis on a direct basis as well as due to 
exposure to herbicides.  

After a thorough review of the medical evidence, the Board 
must conclude that service connection is not warranted for 
the veteran's cause of death.  Service records showed that 
the veteran served in Vietnam during the applicable time 
period and is therefore presumed to have been exposed to 
herbicide agents.  38 U.S.C.A. § 1116(f).  However, 
significantly, the Board observes that heart disability, GERD 
and rheumatoid arthritis are not enumerated disabilities 
listed under 38 C.F.R.  § 3.309(e) as presumed due to 
exposure to herbicides.  In that regard, the Board notes that 
the Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Moreover, there is no medical evidence of record showing that 
the disabilities that caused the death of the veteran were 
directly related to exposure to herbicides. 

Further, the Board must conclude that service connection is 
not warranted for the veteran's death under another theory of 
entitlement.  There is no medical evidence in service 
documenting any of the disabilities that caused the veteran's 
death or evidence of a heart disability within one year of 
retirement so the service incurrence of a heart disability 
cannot be presumed.  Further, there is no competent medical 
evidence linking the disabilities to service.  Moreover, 
there is no competent medical evidence indicating that the 
veteran's PTSD, GERD or rheumatoid arthritis were related to 
service; or, importantly, that these disabilities contributed 
to the veteran's death.  Further, there is no evidence 
supporting the appellant's apparent contention regarding 
nicotine addiction.  Moreover, as a general rule, for claims 
filed after June 9, 1998, such as the appellant's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The evidence does not 
show that service connection was warranted for any disability 
in any manner involved in the veteran's death. 

The Board recognizes the statements from the appellant 
indicating that the veteran's death is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).   In other words, the 
appellant is competent to describe how the veteran looked and 
behaved since his discharge from service.  However, as a lay 
witness, she has not demonstrated that she has the medical 
expertise required to determine whether the veteran's death 
was related to service.  While the appellant's contentions 
have been carefully considered, these contentions are 
outweighed by the lack medical evidence of record to support 
her claim.

In conclusion, a preponderance of the evidence is against the 
appellant's claim for the cause of veteran's death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


